PER CURIAM:
Marc S. Cason appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Cason v. Ryan, No. 1:11— cv-03255-CCB (D. Md. filed Nov. 28, 2011; entered Nov. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.